 In the Matter of ARMOUR AND COMPANYandUNITED PACKINGHOUSEWORKERS LOCAL INDUSTRIAL UNION No. 347 OF THE PACKINGHOUSEWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH THE C. I. O.Case No. R-1866-Decided July 9, 1940Jurisdiction:meat distributing industry.Activities of wholesale meat market which is integral part of organizationengaged in interstate commerce and which ships 3 per cent of its sales outof the State and receives all of its products either from sources outside theState or from packing plants within the State which in turn receive the majorpart of their products from outside the State,heldto affect commerce withinthe meaning of the Act.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees excluding supervisors, chauffeurs, and clerical workersMr. Walter C. Kirk,of Chicago, Ill., for the Company.Mr. John J. Brownlee,of Chicago, Ill., for the P. W. O. C.Mr. William Mooney,of Chicago, Ill., for the Union.Miss Grace McEldonney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 6, 1940, United Packinghouse Workers of America,Local Industrial Union No. 347, of Packinghouse Workers OrganizingCommittee, affiliated with the C. I. 0., herein called the Union, filedwith the Regional Director for the Thirteenth Region (Chicago,Illinois) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the ArmourWholesale Market of Armour and Company, Chicago, Illinois, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On May 10, 1940,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, as25 N. L. R. B., No. 27.2381 ARMOURAND Coi\IPANY239amended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.Pursuant to notice duly served upon the Company and the Union,a hearing was held on May 31, 1940, before Robert R. Rissman, theTrial Examiner duly designated by the Board.The Company, theUnion, and Packinghouse Workers Organizing Committee, hereincalled the P. W. O. C., a labor organization representing the Union,were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the opening of the hearing counsel for the Company' objected tothe proceedings on the ground that the Trial Examiner had actedas attorney for the Board in the preliminary investigation of the case.The objection was overruled.The Company also filed a pleadingdesignated as an answer, in which it (1) denied that its name andaddress were as alleged in the petition; (2) admitted that it wasengaged in the distribution of meat and meat products, but allegedthat such activities did not constitute its entire business; (3) admittedthat the total number of employees of the Company and its subsidiarieswas approximately as alleged in the petition; (4) admitted that it hada place of business in Chicago, operating under the name of ArmourWholesale Market, but denied that the number of production andmaintenance employees in the alleged appropriate -unit and the num-ber of such employees who had designated the petitioner as theirrepresentative for collective bargaining were as alleged in the petition;(5) alleged that another labor organization' claimed to represent someof the employees in the proposed unit; 1 and (6) denied that a questionaffecting commerce within the meaning of the Act had arisen, becausethe Armour Wholesale Market neither procured from points withoutthe State nor shipped to points without the State any substantialamount of merchandise.For these reasons the Company moved thatthe petition be dismissed.The Trial Examiner made no ruling onthemotion.It is hereby denied.Without -objection, the petitionwas amended to correct the name and address of the Company 2, andto change the description of the bargaining unit alleged to beappropriate.3, International Brotherhood of Teamsters,Chauffeurs,Stablemen and Helpers of Amer-ica,Affiliated with the A F of L.,had a contract covering chauffeurs employed by themarketSince the petition was amended to exclude chauffeurs from the proposed unit,the Brotherhood is not an interested party in the present proceeding.2The correct name'and address of the Company are Armour and Company, ArmourOffice Building,4301 South Racine Avenue,Chicago,Illinois, instead of Armour&Company,Morris General Office Bldg,Union Stock Yards, Chicago,Illinois, as stated in the petition8In the petition the unit was descubed as "all production and maintenance employeesofArmour Wholesale Market, 42nd&Packers Avenue,U. S Yards, Chicago, Illinois,excluding supervisors and clerical."At the hearing the description was amended to read"excluding supervisors, chauffeurs,and clerical workers." 240DECISIONS OF NATIONAL' LABOR RELATIONS BOARDDuring the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.'The Board has reviewed the rulings of the Trial Examiner, and findsthat,no prejudicial errors were committed.The rulings are herebyaffirmed.Pursuant to leave granted by the Board, the Company filed a briefwhich has been duly considered, in which it renewed its contentionsthat the Company was not engaged in interstate commerce at itsWholesale Market to the extent necessary to confer jurisdiction uponthe Board, and that it was a denial of due process of law for the attor-ney who had investigated the Company's interstate activities for theBoard to sit as Trial Examiner, call witnesses for the Board, rule onobjections to evidence, and otherwise prepare the record.Upon the entire record in the case, the Board makes the following:FINDINGS OFFACT1.THE BUSINESS OF THE COMPANY 4Armour and Company is an Illinois corporation with its principaloffice and place of business in Chicago, Illinois.Directly and throughsubsidiaries it operates some 30 meat-packing plants, 300 wholesalemeat-distributing houses, and various related enterprises locatedthroughout the United States.A substantial. amount of the livestockand raw materials purchased by the Company and its subsidiaries andmore than 50 per cent of the finished products sold by them areshipped in interstate commerce.Only one of the meat-distributing plants of the Company, knownas the Armour Wholesale Market and herein called the Market, isinvolved in this proceeding.Through the Market, located in theUnion Stock Yards in Chicago, the Company sells and distributesmeat and meat products to its dealer trade in Chicago.During thefiscal year ending October 28, 1939, it thus distributed some 70,000,000pounds of meat and packing-house products, of which approximately19 per cent had been shipped to the Market from places outside theState of Illinois, 'and 81 per cent had been supplied by the Chicagopacking plant of the Company or by other plants located in Illinois.Approximately 3 per cent of its sales were shipped out of the State.The Company contends that no substantial part of the productshandled in the Market are shipped to it from outside the State orshipped by it to points in other States, and that the Company is,therefore, not engaged in interstate commerce in so far as its activities'The facts stated herein are derived from a stipulation entered into by the Companyand the Board. ARMOUR AND COMPANY241at the Market are concerned.From the facts given above, it appears,however, that practically all of the products handled by the Marketin the past fiscal year were either received directly from outside theState or were supplied by the Company's Chicago packing plantwhich in turn received the major part of its cattle, calves, hogs, andsheep from outside Illinois.-5The interstate sales of the Market, too,although they constituted only 3 per cent of its total sales, cannot beregarded as unsubstantial either in volume or in value in view of thetotal amount of business transacted. It is clear, therefore, that theMarket is not only an integral part of an organization which as awhole is engaged in interstate commerce, but the Market activities inthemselves are such as to affect commerce within the meaning of theAct.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers Local Industrial Union No. 347 ofthe Packinghouse Workers Organizing Committee, is a labor' organi-zation affiliated with the Congress of Industrial Organizations. Itadmits to membership employees of the Company at the ArmourWholesale Market.III.THE QUESTION CONCERNING REPRESENTATIONOn December 11, 1939, the P. W. O. C. wrote to the Company stat-ing that the Union represented a majority of the production andmaintenance workers at the Market, and requesting a meeting to ne-gotiate a bargaining agreement.The Company made no writtenreply to the letter, and gave no indication whether the request wouldbe granted.At the hearing counsel for the Company admitted thatrecognition as the exclusive bargaining agent of the employees in theproposed unit had not been granted to the Union.We find that a question has arisen concerning the representation ofemployees of the Company.IV.TIIE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IIt was stipulated that 60 percent of the cattle, 40 percent of the calves. 00 percentof the hogs, and 80 percent of the sheep used by the packing plant originated outsideIllinois. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.7 HE APPROPRIATE UNITIn its petition the Union described the appropriate unit as "allproduction and maintenance employees of Armour Wholesale Mar-ket, 42nd & Packers Avenue, U. S. Yards, Chicago, Illinois, exclud-ing supervisors and clerical."The Company, alleged in its answerthat the International Brotherhood of Teamsters, Chauffeurs, Stable-men and Helpers of America, affiliated with the A. F. of L., claimedto represent chauffeurs employed in the Market.The petition wastherefore amended, without objection, to exclude chauffeurs.We seeno reason for not finding this unit to be appropriate.cWe find that all production and maintenance employees of the Com-pany employed at the Armour Wholesale Market, excluding super-visors, chauffeurs, and clerical workers, constitutea unit appropriatefor the purposes of collective bargaining, and that said unit will insureto employees of the Company the full benefit of their rightto self-organizationand to collective bargaining and otherwise effectuate thepoliciesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESIn support of its claim to represent employees in the proposedunit, the Union presented to the Regional Director a petition with67 signatures of persons referred to in the body of the petition as"employees of the Armour Wholesale Market and Morris Packing-house Market," authorizing the P. W. 0. C. to act as their bargainingagency.Counsel for the Company objected to the use of this pe-tition on the ground that it was a joint petition of employees oftwo markets, whereas only employees of the Armour Wholesale Mar-ket were involved in the present proceeding.The objection was over-ruled since the Regional Director had compared the signatures withtheMarket pay roll for the period ending May 11, 1940, on which53 employees were listed, and had found that 38 of the names on thepetition appeared on the pay roll.We find that the question con-cerning representation can best be resolved by means of an electionby secret ballot.The Union and the Company asked that the current pay roll beused to determine eligibility to vote if the Board should order anAt the hearing a portion of the Armour Wholesale Market pay roll of May 25,1940,giving the names, plant numbers, and social security numbers of employees engagedinmaintenance and production work, and showing their individual occup.itions, was,introduced in evidence by the Union for the purpose of showing the classes of employeesto be included in the unitThe Company stipulated that the list contained the namesof all employees under those descriptions who were workine for the Market dining theweek ending May 25, and made no objection to the appropriateness of a unit composedof such employees. ARMOUR AND COMPANY243election.In accordance with our usual practice we shall direct thatemployees eligible to vote shall be those within the appropriate unitduring the-pay-roll period immediately preceding the Direction ofElection herein.Upon the basis of the foregoing findings of fact and upon theentire record in the proceedings, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Armour and Company, Chicago, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees of the Companyemployed at the Armour Wholesale Market, excluding supervisors,chauffeurs, and clerical workers, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Armour and Company, Chicago, Illinois, an election by secretballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director of the Thir-teenthRegion, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaid Rules and Regulations, among all production and maintenanceemployees of the Company employed at the Armour Wholesale Mar-ket, Chicago, Illinois, who were employed during the pay-roll periodnext preceding the date of this Direction of Election, including-em-ployees who did not work during such pay-roll period because theywere ill or on vacation and employees who were then or shall havesince been temporarily laid off, but exluding supervisors, chauffeurs,and clerical workers, and any employees who shall have since quitor been discharged for cause, to determine whether or not they de- 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDsire to be represented by United Packinghouse Workers, Local In-dustrialUnion No. 347 of the Packinghouse Workers OrganizingCommittee, affiliated with the C. I. 0., for the purposes of collectivebargaining.MR. EDWIN S. SMITH took no part in the consideration of theabove Decision and Direction of Election.